DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the cutout can be smaller than or equal to the width of the tines when claim 1 recites that the cutouts are greater than the width of the tines.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-8, 11-14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendez-Coll et al. US 2015/0057572 in view of Umar US 2015/0250493 and Myers US 2007/0123935.
Regarding claim 1, 18 and 20, Mendez-Coll discloses a biopsy needle ([¶51]), comprising:
 	an elongated body extending along a longitudinal axis, the elongated body comprising a lumen extending there through and a distal end ([¶51] base 95); 
 	the distal end comprising 
 		a plurality of tines, each tine comprising two ground bevels formed on two grind planes ([¶51][FIG8] blades 92); and 
 		a plurality of cutouts, each cutout residing between two adjacent tines ([¶51][FIG8] cutouts along the blades to gap 94) 
 	the lengths of the cutouts along the longitudinal axis are greater than the widths of the tines ([FIG8])
 	wherein the tines are configured to radially deflect outward relative to the longitudinal axis as the biopsy needle penetrates a sample tissue and radially collapse inward as the biopsy needle extracts from the sample tissue ([¶51,52]).
 	Mendez-Coll does not specifically disclose each cutout residing between two adjacent tines and comprising a V-shaped section. Umar teaches a similar biopsy needle that does have a V shaped cutout. ([FIG5] the shape of the section between the tines 15 is V shaped). Therefore it would have been obvious to one of ordinary skill prior to the time of filing to combine the device of Mendez-Coll with the cut out of Umar in order to safely accommodate entry and protection of the extracted tissue ([¶26]). 

 Regarding claim 2 and 6, Mendez-Coll discloses the tines are evenly radially spaced apart in rotational symmetry ([FIG8]).  
Regarding claim 3, Mendez-Coll discloses the tines are arranged in plane symmetry about two longitudinal planes being parallel to the longitudinal axis and orthogonal to each other ([FIG8]).  
Regarding claim 5, Myers teaches the two grind planes of each of the tines are oblique relative to the longitudinal axis at a same bevel angle ([¶34]).  
Regarding claim 7, Myers teaches each of the ground bevels comprises a cutting edge ([¶25]).  
Regarding claim 8, Mendez-Coll does not specifically disclose wherein an overall average inclination angle of the distal end ranges from 50 to 850. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller
Regarding claim 19 and 21, Mendez-Coll discloses each of the cutouts further comprises a longitudinally straight section ([FIG8] the cutout is straight along the longitude of the needle).  
Regarding claim 11, Mendez-Coll does not disclose the V-shaped section and/or the longitudinally straight section extend beyond a lowest point of the grind planes along the longitudinal axis.  Myers teaches a biopsy needle that does have the cutout extend past the lowest point of the grind ([FIG2]). 
Regarding claim 12, Mendez-Coll does not discloses the lengths of the cutouts along the longitudinal axis are smaller than or equal to the widths of the tines. However, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have cutouts shorter than the width of the tines because Applicant has not disclosed that cutouts shorter than the width of the tines provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the cutouts of Mendez-Coll because still allow the blades to deflect. Therefore, it would have been an obvious matter of design choice to modify Mendez-Coll to obtain the invention as specified in claim.
Regarding claim 13, Mendez-Coll discloses the widths of the cutouts are smaller than or equal to the widths of the tines ([FIG8]).  
Regarding claim 14, Mendez-Coll does not disclose the sum of the arc lengths of the cutouts are more than 10% and less than 75% of the outer circumference of the biopsy needle.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller
Regarding claim 17, Mendez-Coll discloses wherein the cutout is formed by a method selected from a group of micro-machining operations, including laser cutting, electrical discharge machining (EDM) cutting, and chemical etching (as a product by process claim Mendez-Coll discloses the appropriate structure and material of the needle and unless it can be shown that these methods of manufacture impart some unique feature Mendez-Coll discloses the claim language).  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendez-Coll et al. US 2015/0057572 in view of Myers US 2007/0123935 Umar US 2015/0250493 and further in view of Guiles et al. US 2016/0310158.
Regarding claim 4, Mendez-Coll does not disclose each of the two grind planes is oblique relative to the longitudinal axis at a bevel angle ranging from 50 to 20. Guiles teaches a biopsy device that has grind angles of 10-35 degrees ([¶25]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Mendez-Coll with the teachings of Guiles in order to be less painful for the patient ([¶26]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11-14 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        

 /RAJEEV P SIRIPURAPU/ Primary Examiner, Art Unit 3793